EXHIBIT 10.2

March 9, 2012

Eric Shoup

Dear Eric:

I am pleased to congratulate you on your February 13, 2012 promotion to
Executive Vice President Product for Ancestry.com Inc. (the “Company”), to be
based in our office in San Francisco, California, reporting to the Chief
Executive Officer. In recognition of this new role, we propose the following
adjustment to your compensation.

 

Salary:  $275,000 annualized, payable semi-monthly according to normal company
payroll policy. This salary increase will be  effective retroactive to
January 1, 2012.

 

Bonus:  A target of 60% of salary based upon company and individual performance
goals per the terms and conditions of the  Company’s Performance Incentive
Program.

Other than the salary adjustment indicated above, this letter does not change
any terms or conditions of your employment arrangement as addressed in the March
2010 letter and the July 2010 and April 2011 amendments.

Please signify your acceptance of these adjustments to your compensation package
by signing below and by signing and returning the attached Agreement to Protect
Company Property.

If you have any additional questions, please feel free to contact me at
(801) 705-7000.

Sincerely,

/s/ Tim Sullivan

Tim Sullivan

CEO

      /s/ Eric Shoup Ancestry.com Inc.       Eric Shoup